Citation Nr: 0027247	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).

2.  Entitlement to a permanent and total disability rating 
for nonservice connected disability pension purposes.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, September 1990 to May 1991, and July 1991 to 
December 1991.  He also had service in the Reserves.

This appeal arises from a rating decision of March 1999 from 
the Montgomery, Alabama, Regional Office (RO).

The veteran presented testimony at a videoconference hearing 
before the undersigned in February 2000.

The remand that follows this decision will address the issues 
of entitlement to a permanent and total disability rating for 
nonservice connected disability pension purposes and 
entitlement to service connection for a lumbar spine 
disability.


FINDINGS OF FACT

1.  The veteran withdrew his appeal of the issue of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability at his Board 
hearing in February 2000.

2.  The veteran had over 90 days of active wartime service 
and has presented evidence to render his claim for pension 
plausible.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§ 20.204(b), (c) (1999).

2.  The claim of entitlement to a permanent and total 
disability rating for nonservice connected disability pension 
purposes is well grounded.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

DD-214s show the veteran has active service from November 
1967 to November 1970, September 1990 to May 1991, and July 
1991 to December 1991.  The service was under honorable 
conditions.

A private medical statement, dated in April 1998, notes the 
veteran was unable to do any strenuous activity.  The 
physician felt the veteran could not longer continue in the 
National Guard.

A private medical statement, dated in September 1998, 
indicates that it was highly probable that the veteran would 
not be able to return to his work as a mechanic due to his 
back condition.

A September 1996 private medical evaluation report for a 
state department of education disability determination 
division shows the examiner indicated the veteran was limited 
to sedentary type activities.

The veteran presented testimony before the undersigned 
Veterans Law Judge in February 2000.  He testified that he 
wanted to withdraw the appeal for a total disability rating 
for individual unemployability.  The hearing has been 
transcribed and is part of the record in the claims file.  
The veteran testified that he did not work and was not able 
to work.  He indicated he received Social Security disability 
benefits and had been receiving such benefits for 
approximately one year prior to the hearing.


II.  Legal Analysis

A.  Withdrawal of TDIU Appeal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).  

At the veteran's February 2000 hearing before the 
undersigned, he testified that he wanted to withdraw the 
issue of entitlement to a total disability rating due to 
individual unemployability.  The transcript of the veteran's 
hearing before the undersigned constitutes written withdrawal 
of the substantive appeal with regard to that issue.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. § 20.204(b), (c) (1999).

B.  Permanent and total disability 
rating for pension purposes

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.   

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for a permanent and total disability rating for 
nonservice-connected pension benefits is well-grounded if the 
following criteria are met:  (1) there is evidence of 
honorable active military service of 90 days or more during a 
period of war (or discharge or release from service during a 
period of war for a service-connected disability); and (2) 
there is evidence of permanent and total disability 
productive of unemployability.  For permanent and total 
disability, a veteran must demonstrate either that he is 
"unemployable as a result of a lifetime disability" or, if 
not unemployable, that he suffers from a lifetime disability 
that would "render it impossible for the average person with 
the same disability to follow a substantially gainful 
occupation".  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999); see also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. 
§ 3.3 (1999).  For the purposes of determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet.App. 19 (1993).  

The veteran has over 90 days of active honorable service 
during periods of war.  38 C.F.R. §§ 3.2, 3.3 (1999).

A September 1996 private medical evaluation report for a 
state department of education disability determination 
division shows the veteran was limited to sedentary type 
activities.  An April 1998 private medical statement notes 
the veteran was unable to do any strenuous activity.  
Additionally, a September 1998 private medical statement 
indicates that it was highly probable that the veteran would 
not be able to return to work as a mechanic due to his back 
disorder.  At the veteran's hearing before the undersigned in 
February 2000, he indicated that he was receiving Social 
Security disability benefits and that he had been receiving 
such benefits for approximately one year prior to the 
hearing.  A determination by the Social Security 
Administration that an individual is disabled, while not 
controlling for entitlement to VA benefits, is probative 
evidence that the veteran may be totally disabled.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The veteran's 
testimony that he receives Social Security disability 
benefits along with the private medical statements concerning 
his limitations constitute evidence, when considered alone, 
that he may be able to meet the unemployability standards for 
pension.   

Accordingly, the veteran has presented evidence to well 
ground a claim for entitlement to a permanent and total 
disability rating for nonservice connected disability pension 
purposes.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.2, 3.3 (1999).


ORDER

The appeal for entitlement to a total disability rating for 
compensation purposes due to individual unemployability 
(TDIU) has been withdrawn, and the issue is dismissed.

The claim of entitlement to a permanent and total disability 
rating for nonservice connected disability pension purposes 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has indicated that he has been found disabled by 
the Social Security Administration.  The claims file does 
contain selected reports of medical evaluations for 
disability purposes.  However, the Board is unable to 
ascertain whether all medical evaluation reports are 
contained in the claims file.  Additionally, the claims file 
does not contain the decision by the Social Security 
Administration that found the veteran disabled.  Such records 
would provide probative evidence as to whether he is 
permanently and totally disabled.  Accordingly, this case 
will be returned to the RO to request records from the Social 
Security Administration related to that agency's disability 
determination.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The record shows that the veteran received a VA spine 
examination in August 1998 and a VA post traumatic stress 
disorder examination in February 1999.  However, the record 
does not reflect that the veteran has received a recent VA 
general medical examination for an overall assessment of his 
disabilities.  Accordingly, this case must be returned to the 
RO for further examination of the veteran.

The veteran has multiple periods of active service and 
service in the Reserves.  The claims file contains service 
medical records that cover a period from 1967 to 1974.  The 
veteran claims to have injured his back during a 1991 period 
of service and has provided copies of selected service 
medical records which reference his back.  The record 
indicates he had National Guard service after his 1991 active 
duty and that he was to be separated from the Alabama Army 
National Guard in 1998.  Therefore, there are additional 
service medical records that are not associated with the 
claims file.  Such service medical records are necessary for 
assessing his service connection claim.  

In December 1998, the National Personnel Records Center 
(NPRC) indicated there was no record of service subsequent to 
1970.  The RO also tried to get the veteran's service medical 
records from his National Guard unit in December 1998.  The 
record does not indicate that a response was received.  The 
record does not reflect that a request was sent to the 
Alabama National Guard Adjutant General for the service 
medical records.  The military status of the veteran at the 
time the service medical records were requested from NPRC is 
unclear.  His military status would have an effect on where 
his service medical records were located.  Therefore, this 
case will be returned to the RO to again request the 
veteran's service medical records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the Social 
Security Administration provide a legible 
copy of any disability determination(s) 
concerning the veteran and legible copies 
of supporting medical evidence used for 
such determination(s).  All responses 
should be associated with the claims 
file.

2.  The RO should request the veteran's 
service medical records from NPRC, the 
Army Reserve Personnel Center (ARPERCEN), 
and the Adjutant General of the Alabama 
National Guard.  Associate all records 
and responses with the claims file.

3.  Determine whether the veteran has 
received any medical care from providers 
whose treatment records are not currently 
in the file.  If so, obtain necessary 
releases from the veteran and obtain 
those treatment records.  Associate all 
medical records received with the file.

4.  Afford the veteran a VA general 
medical, and any indicated specialist, 
examination(s) to determine the diagnosis 
and extent of disability of the veteran's 
current conditions.  The veteran's claims 
folder should be made available to the 
examiner(s) for review before the 
examinations.  All indicated tests, to 
include psychological testing if 
indicated, should be performed.  Each 
examiner should render an opinion as to 
what effect the disabilities found have 
on the veteran's ability to work, and 
state whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  The 
factors upon which the opinions are based 
must be set forth.

5.  Provide the veteran an opportunity to 
submit an up-to-date Employment 
Statement.

6.  When the above development has been 
completed, review the case and prepare a 
rating action which lists all the 
veteran's disabilities and the percentage 
evaluation assigned to each disability.  
The RO should also determine whether the 
veteran has presented a well grounded 
claim for service connection for a lumbar 
spine disability and whether service 
connection for a lumbar spine disability 
can be granted.  If the decision remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case (SSOC) which includes a recitation 
of the percentage rating for each 
diagnosed disability, citing the 
appropriate diagnostic code for each and 
providing a discussion of applicability 
to the veteran's disabilities.  The SSOC 
must discuss the veteran's disabilities 
in terms of both the unemployability 
standard and the average person standard.  
38 U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, and 4.17 (1999).  
Whether an extraschedular rating is 
appropriate should be discussed.  The 
veteran must be afforded an opportunity 
to respond and to file a substantive 
appeal.

The case should then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



